department of the treasury 7i internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b date c state d association dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as an unincorporated association on b in c according to your bylaws you operate under the authority of the state association d and are formed for the promotion of the welfare of this by recruiting assisting and encouraging an adequate membership of outstanding men and women to serve officials for the benefit of the school systems and youth of the area which you service as well-trained you also do this by improving the quality efficiency consistency and uniformity of officiating by providing planned training programs study meetings practice sessions and rules interpretations through which new and prospective officials shall be instructed and experienced officials can increase their knowledge and officiating skills you do your bylaws state that in order to be a member an individual must also be a member of d and pay their dues to both you and d no member may or have anyone on their behalf approach any coach school or organization with the intent to solicit officiating assignments for his her personal benefit members are required to maintain availability via your current assigning system your officials are required to dress in full uniform which is designated by d at all contests your members provide officiating services for middle and high school volleyball games your members elect an executive board consisting of a president vice-president secretary treasurer and assigning secretary the assigning secretary based on matches submitted by a school districts assigns matches based on skill level and availability of a member official each school district pays the official for services provided each member directly pays the assigning secretary a set amount per scheduled match your standard operating procedures set forth minimum requirements that members must meet to officiate different levels of matches your procedures also address match cancellations switching transferring assignments leaves of absence and rules examination it also details dues assessments fees and fines if a member does not adhere to your policies you indicated that your revenue sources have changed in the last few years you provided financial data for a prior year showing that other than some incidental amounts such as interest_income your revenue was derived from assigning fees collected membership dues and scrimmage revenue you also provided more recent financial data which indicated that about half of your revenue was from membership dues and the other half from scrimmage fees you indicated that now the school district pays the officials directly rather than using - you as a pass through except for scrimmage days you said depending on the number of members and the number of schools districts conducting scrimmages in any given year your income sources could vary law sec_501 of the code provides for exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for-profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization is not entitled to exemption under sec_501 of the code as a business league even though it performs functions that are of benefit to the particular industry and the public generally revrul_58_224 1958_1_cb_242 held that an organization which operated a trade_show as its sole activity primarily for the purpose of rendering particular services to individual persons was not entitled to exemption as a business league under sec_501 of the code the organization's sole activity consisted of staging an annual merchandise show primarily exhibits by manufacturers under the sponsorship of the chamber of commerce the ruling concluded that the activities of the organization substantially served the exhibitors and retailers as a convenience and economy in the conduct of their businesses by providing selling opportunities for the distributors which was found to be considered rendering particular services for individuals as distinguished from the improvement of business conditions generally revrul_61_170 1961_2_cb_112 describes a nurses’ association which maintained an employment registry primarily for the employment of members is not entitled to exemption as a charitable_organization or as a letter rev catalog number 47628k business league since its primary purpose was the operation of a regular business of a kind ordinarily carried on for profit and it is engaged in rendering particular services for individual persons rather than promoting the general business conditions of the nursing profession revrul_68_264 1968_1_cb_264 defined a particular service for the purpose of sec_501 of the code as including an activity that serves as a convenience or economy to members of the organization in the operation of their own businesses in 136_f2d_435 the court determined that the organization was not exempt from tax as a business league the organization was made up of apartment owners it did not meet the description of a business league because it regularly carried on business of a kind ordinarily conducted for profit it performed particular services for individual persons such as the furnishing of credit information the supplying of an apartment shopping service the making of arrangements for direct purchases by members at discount and similar activities in indiana retail hardware ass’n inc v united_states ct_cl the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code application of law to be exempt under sec_501 of the code your activities must be directed to the improvement of business conditions of one or more lines of business and not benefit any private_shareholder_or_individual as stated in sec_1_501_c_6_-1 the purpose of a business league is to promote a common interest with activities directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons you operate primarily to provide a service to your members by arranging employment opportunities which causes impermissible private benefit you are similar to the organizations described in revrul_56_65 and in that you are formed to promote the economic interests of your members by providing them with employment opportunities you coordinate schedule and assign your member officials to volleyball games and tournaments you are similar to the organization in revrul_61_170 because you were formed to provide employment opportunities for your members by providing these employment services you are serving the private interests of your members and do not meet the qualifications for exemption under sec_501 of the code providing employment opportunities for your members provides a convenience that they would otherwise not have without your operation given that your primary activity is directed at providing a particular service to your members you are similar to the situation described in revrul_68_264 and not exempt under sec_501 of the code the organizations in apartment operations ass'n and indiana retail hardware ass’n failed to qualify for exemption under sec_501 of the code because conducting services for their members was a substantial activity because your primary activity is arranging officiating jobs for your members you are not exempt under sec_501 letter rev cataiog number 47628k conclusion based on the information provided we conclude that you are not operated as a business league described in sec_501 of the code your operations provide specific services to members and allow a convenience and private economic benefit therefore you do not qualify for exemption under sec_501 if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 letter rev catalog number 47628k where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
